Title: From Thomas Jefferson to John Bondfield, 16 July 1789
From: Jefferson, Thomas
To: Bondfield, John



Dear Sir
Paris July 16. 1789.

I am honoured with yours of the 11th. instant and lament much that I cannot avail myself of so excellent an opportunity of going to America as the Washington offers. But not having yet received my permission I am not at liberty to go. The tumults in Paris which took place on the change of the ministry, the slaughter of the people in the assault of the Bastille the beheading the Governor and Lieutenant Governor of it, and the Prevost de Marchands, excited in the  king so much concern, that bursting from the shackles of his ministers and advisers, he went yesterday morning to the states general with only his two brothers, opened his heart to them, asked them what he could do to restore peace and happiness to his people, and shewed himself ready to do every thing for that purpose, promising particularly to send away the troops. The heat of this city is as yet too great to give entire credit to this, and they continue to arm and organize the Bourgeoisie. But I think you may be assured of the honest sincerity of the king in this last transaction, which came from himself, and that no other act of violence will come from him. He returned to the Chateau afoot, and the whole states general with him. I am with great esteem Dear Sir Your most obedt. humble servt.,

Th: Jefferson

